                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

        DOUGLAS JACKSON,

               Petitioner,                          Case No. 15-cv-11622

                   v.                            U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
             LES PARISH,

            Respondent.
  ______________                       /

OPINION AND ORDER DENYING MOTION FOR RECONSIDERATION
                         [#87]

      Petitioner Douglas Jackson filed a petition for writ of habeas corpus with this

Court pursuant to 28 U.S.C. § 2254, challenging his convictions for three counts of

first-degree criminal sexual conduct, one count of assault with intent to do great

bodily harm, and one count of unlawful imprisonment. This Court held the petition

in abeyance and administratively closed the case to permit Petitioner to complete

state post-conviction proceedings in the state courts where he had attempted to

exhaust additional claims. Jackson v. Parish, No. 15-CV-11622, 2019 WL 4573799

(E.D. Mich. Sept. 20, 2019).


      Presently before the Court is Petitioner’s Motion for Reconsideration [#87].

For the reasons that follow, the Court will DENY the motion.
      Local Rule 7.1 allows a party to file a motion for reconsideration. E.D. Mich.

L.R. § 7.1(g). However, a motion for reconsideration which presents the same issues

already ruled upon by the court, either expressly or by reasonable implication, will

not be granted. Whitehouse Condo. Grp., LLC v. Cincinnati Ins. Co., 959 F. Supp.

2d 1024, 1031 (E.D. Mich. 2013). A motion for reconsideration should be granted

if the movant demonstrates a palpable defect by which the court and the parties have

been misled and that a different disposition of the case must result from a correction

thereof. See MCI Telecommunications Corp. v. Michigan Bell Telephone Co., 79 F.

Supp. 2d 768, 797 (E.D. Mich. 1999).

      Here, Petitioner argues that this Court erred in holding the petition in abeyance

because he alleges that the state courts are unwilling to provide him post-conviction

relief. Petitioner believes that the trial judge erred by construing his amended motion

for relief from judgment as a successive petition, which is precluded under Chapter

6 of the Michigan Court Rules. M.C.R. 6.502(G). Petitioner further notes that when

he filed a motion for reconsideration after his motion for relief from judgment was

denied, the judge never ruled on the motion. Petitioner argues that he already

presented his claims to the state courts and no longer has any available state court

remedies. Petitioner essentially argues that it would be futile to require him to

exhaust his claims.
       An exception to the exhaustion requirement exists only if there is no

opportunity to obtain relief in the state courts or if the corrective process is so clearly

deficient as to render futile any effort to obtain relief in the state courts. Duckworth

v. Serrano, 454 U.S. 1, 3 (1981); Sitto v. Bock, 207 F. Supp. 2d 668, 676 (E.D. Mich.

2002). A habeas petitioner, however, has the burden of showing that all available

state court remedies have been exhausted or that exceptional circumstances exist that

would make exhaustion unnecessary. See Doty v. Lund, 78 F. Supp. 2d 898, 901

(N.D. Iowa 1999).

       In his motion for reconsideration, Petitioner fails to address the fact that on

September 10, 2019, the Michigan Supreme Court remanded Petitioner’s case back

to the Wayne County Circuit Court to address Petitioner’s motion for

reconsideration. The Michigan Supreme Court, in a fairly lengthy order, directed

the trial court to determine whether Petitioner’s amended motion for relief from

judgment that was filed on May 24, 2016 constitutes a successive motion for relief

from judgment within the meaning of Chapter 6. M.C.R. 6.502(G). If the trial judge

determines that it is not a successive motion, the judge has been directed to decide

the motion under the standard for granting or denying post-conviction relief found

in Chapter 6. M.C.R. 6.508. If the judge determines that this motion is successive,

the judge may deny relief pursuant to Chapter 6. M.C.R. 6.502(G). The judge was

ordered to “issue an opinion setting forth its analysis.” In re Jackson, 932 N.W.2d
622 (Mich. 2019). The Michigan Supreme Court has thus ordered the trial judge to

adjudicate petitioner’s motion for reconsideration and possibly adjudicate anew

some of the claims raised by Petitioner in his amended motion for relief from

judgment.

      This Court held the case in abeyance to give Petitioner an opportunity to

properly exhaust his claims on state post-conviction review. This Court noted that

a habeas petition is considered unexhausted when a state post-conviction motion

remains pending in the state courts. The Court also found that Petitioner would have

the opportunity to appeal any denial of the post-conviction motion to the state

appellate courts. Jackson v. Parish, 2019 WL 4573799, at * 3. This Court noted

that “a federal court cannot consider granting habeas relief ‘if there still is a potential

state remedy for the state courts to consider.’” Id. (quoting Wagner v. Smith, 581 F.

3d 410, 415 (6th Cir. 2009)).

      Although Petitioner claims that it would be futile to exhaust his remedies in

state court at this point, the Michigan Supreme Court has remanded the case to the

trial court judge for her to consider Petitioner’s motion for reconsideration and

possibly adjudicate the remaining claims that Petitioner raised in his amended

motion for relief from judgment. Any failure by Petitioner to pursue his claims in

state court on remand would disqualify “his case from consideration under the

narrow exception [to the exhaustion requirement].” See Dillon v. Hutchinson, 82 F.
App’x. 459, 462 (6th Cir. 2003). In addition, the “futility to object” exception to the

exhaustion requirement is not satisfied by a habeas petitioner’s expectation that a

state court will rule against him or her. See United States ex. rel. Centanni v.

Washington, 951 F. Supp. 1355, 1365 (N.D. Ill. 1997); see also Porter v. White, No.

2001 WL 902612, * 2 (E.D. Mich. Aug. 6, 2001). Moreover, a habeas petitioner’s

conclusory allegation that the state courts are biased is insufficient to establish

futility to excuse the petitioner from exhausting his or her state court remedies. See,

e.g., Crank v. Jenks, 224 F. App’x. 838, 839 (10th Cir. 2007). In determining

whether the futility exception to the exhaustion requirement applies, the “pertinent

question” is not whether the state court would be inclined to rule in the habeas

petitioner’s favor, but whether there is any available state procedure for determining

the merits of petitioner’s claim. Spreitzer v. Schomig, 219 F. 3d 639, 647 (7th Cir.

2000) (quoting White v. Peters, 990 F. 2d 338, 342 (7th Cir. 1993)).

      Finally, even if it would be futile for Petitioner to exhaust his additional

claims, this Court also noted that it would be premature to adjudicate Petitioner’s

claims on the merits at this point.       Many of the claims are currently being

reconsidered on remand in the state trial court and might possibly lead to Petitioner

obtaining relief in the state courts on one of those claims, thus mooting his current

petition. Jackson v. Parish, 2019 WL 4573799, at * 3-4.
      The Court will deny Petitioner’s motion because he is merely presenting

issues which were already ruled upon by this Court, either expressly or by reasonable

implication, when the Court held the petition in abeyance and administratively

closed the case. Whitehouse Condo. Grp., LLC, 959 F. Supp. 2d at 1031.

      The Motion for Reconsideration [#87] is therefore DENIED.

      IT IS SO ORDERED.



Dated:       November 5, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 5, 2019, by electronic and/or ordinary mail.

                                       s/Teresa McGovern
                                       Case Manager
